Citation Nr: 0316502	
Decision Date: 07/18/03    Archive Date: 07/22/03

DOCKET NO.  02-13 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased evaluation for hypertension, 
currently rated 20 percent disabling.

2.  Entitlement to an increased evaluation for a left knee 
disability, currently rated 10 percent disabling.

3.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for a 
psychiatric disability, to include whether service connection 
is warranted.

4.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for left 
optic atrophy, to include whether service connection is 
warranted.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active service from April 1981 to March 1988.  

This matter arises from a December 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington.  In this decision, the RO apparently 
determined that the veteran had submitted the requisite new 
and material evidence to reopen a claim for service 
connection for a psychiatric disability.  These issues were 
then denied on the merits.  In addition, the RO denied an 
increased evaluation for his service-connected left knee 
strain, continuing the evaluation of this disorder at 10 
percent disabling.  However, the RO did grant an increased 
evaluation for hypertension to 20 percent disabling.  The 
veteran appealed these determinations and the evaluations of 
his service-connected disorders.

This appeal also arises from an April 2001 rating decision, 
in which the RO appears to have found the veteran submitted 
the requisite new and material evidence to reopen a claim for 
service connection for left optic atrophy.  This issue was 
also denied on the merits.

A hearing was held before an Acting Veterans Law Judge (VLJ) 
from the Board of Veterans' Appeals (Board), sitting at the 
RO, in January 2003.  This VLJ will make the final 
determinations in this appeal.  See 38 U.S.C.A. § 7102(a) 
(West 2002).

At his January 2003 Board hearing, the veteran raised the 
issue of entitlement to an increased evaluation for his 
service-connected residuals of a right knee tear.  The Board 
finds that this issue is not properly before it at the 
present time and that it is not inextricably intertwined with 
the issues on appeal.  See Godfrey v. Brown, 7 Vet. App. 398 
(1995).  Therefore, this matter is referred to the RO for the 
appropriate action.


REMAND

The President of the United States signed into law in 
November 2000 the Veterans Claims Assistance Act of 2000 
(VCAA), Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  These changes were codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 
38 C.F.R. § 3.159 (2002).  Under the VCAA, VA's duty to 
notify and assist has been significantly expanded in the 
following areas.  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  
38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  Second, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Third, VA has a duty 
to assist claimants in obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 
C.F.R. § 3.159(c).  

A review of the record reveals that the veteran has not been 
appropriately informed of the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  In fact, the veteran 
was issued a Statement of the Case (SOC) in July 2002 that 
cited provisions of 38 C.F.R. § 3.102 that required the 
submission of a well-grounded claim before VA's duty to 
assist could be invoked.  The VCAA and the resulting laws and 
regulations no longer require claimant's to submit a well-
grounded claim.  In addition, the veteran has not been 
informed of what evidence must be provided by him and what 
evidence VA will attempt to obtain.  Therefore, the veteran 
must be fully apprised of his rights under the VCAA before 
the Board renders a decision.

In a VA Form 646 received in January 2003 and at his Board 
hearing in January 2003, the veteran alleged that his 
service-connected hypertension and left knee disability had 
become more severe since his last VA compensation examination 
in September 2000.  At his hearing, the veteran also 
identified pertinent VA and private medical evidence that is 
not contained in the claims file.  Based on these facts, the 
Board finds that the veteran should be afforded new 
compensation examinations to evaluate his service-connected 
disorders.  See Weggenmann v. Brown, 5 Vet. App. 281 
(1993)(When a veteran has claimed that a service-connected 
disability is worse than previously rated and available 
evidence is too old for adequate evaluation of a veteran's 
current condition, VA's duty to assist includes providing a 
new examination.); see also Caffrey v. Brown, 6 Vet. App. 377 
(1994)(A medical examination must consider records of prior 
medical treatment in order to assure a fully informed 
examination.)

Finally, the veteran identified evidence at his Board hearing 
that he contended would support reopening his claims 
concerning a psychiatric disorder and left optic atrophy.  
This evidence included his service personnel records, a 
statement from his spouse regarding the circumstances of his 
military service, and post-service private medical records.  
On remand, the RO should attempt to obtain this evidence.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  Provide the veteran appropriate 
notice under the VCAA.  Such notice 
should specifically apprise him of the 
evidence and information necessary to 
substantiate his claims and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

2.  Ask the appellant to identify all VA 
and non-VA health care providers that 
have treated him in recent years for 
hypertension, a left knee disability, a 
psychiatric disability, and left optic 
atrophy.  Specifically request the 
appropriate signed release forms in order 
to obtain records in the possession of 
the Group Health Cooperative of Puget 
Sound in Silverdale, Washington dated 
from 1990 to the present time; and a Dr. 
Raymer(?) in Bremerton, Washington dated 
from 1998 to the present time.  Make 
arrangements to obtain these and all 
other identified treatment records.  Also 
request that the veteran submit legible 
copies of all service personnel records 
in his possession.  Finally, request that 
the veteran submit a signed statement 
from his spouse describing any first hand 
information she had of the stressful 
circumstances he faced during his active 
military service.

3.  Contact the National Personnel 
Records Center (NPRC) (or any other 
appropriate agency) and request copies of 
all available service personnel records.  
If no service records can be found, or if 
they have been destroyed, ask for 
specific confirmation of that fact.  

4.  Obtain the veteran's medical records 
from the VA Puget Sound Healthcare System 
(to include the VA Medical Center in 
Seattle, Washington, and the VA 
Outpatient Clinic in Bremerton, 
Washington) for all treatment from 
September 1992 to the present time.  
Request notes, vitals, discharge 
summaries, consults, lab, imaging, 
procedures, and problem lists.

5.  After the above development has been 
completed and all records received have 
been associated with the claims file, 
make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded the following examinations:  a 
cardiovascular examination to determine 
the extend and severity of his 
hypertension, and an orthopedic 
examination to determine the extend and 
severity of his chronic left knee strain.  
Send the claims folder to the examiners 
for review.  Please provide the examiners 
with the following instructions:
The examiner is asked to indicate that he 
or she has reviewed the claims folder.  
All necessary tests should be conducted, 
to include X-rays if appropriate, and the 
examiner should review the results of any 
testing prior to completion of the 
reports.  The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.  

The cardiovascular examiner should 
describe all symptomatology associated 
with the veteran's hypertension.  The 
appropriate diastolic and systolic 
pressure readings should be reported.  
The examiner should specifically indicate 
whether the veteran's hypertension 
requires continuous medication for 
control.  

The orthopedic examiner should report all 
abnormalities associated with the 
veteran's left knee that have resulted 
from his chronic knee strain.  In this 
regard, the examiner should answer the 
following questions:

a.  What is the range of motion in 
the left knee measured in degrees?  

b.  Is there any instability in the 
left knee?  If so, please describe 
the degree of instability.

c.  Does the veteran experience pain 
on motion, weakened movement, excess 
fatigability, or incoordination 
during the examination of his left 
knee, as a result of his service-
connected chronic strain?  The 
examiner should report the extent of 
any additional range of motion loss 
due to pain.

d.  To what extent does the veteran 
experience increased functional 
limitation in his left knee 
(resulting from pain, weakness, 
instability, excess fatigability or 
incoordination) during flare-ups or 
after repeated use over a period of 
time, as a result of his service-
connected chronic strain?  If there 
is additional disability the 
examiner should report the degree of 
additional loss of motion due to 
such factors.  If the examiner 
cannot offer the requested opinion 
without engaging in speculation that 
fact should be noted and an 
explanation why provided.

6.  Review the claims file and ensure 
that no other notification or development 
action, in addition to those directed 
above, is required by the VCAA.  If 
further action is required, undertake it 
before further adjudication of the 
claims.  

7.  Thereafter, the RO should 
readjudicate whether new and material 
evidence has been presented to reopen 
claims for entitlement to service 
connection for a psychiatric disability 
and left optic atrophy, to include 
whether service connection is warranted.  
If new and material evidence has been 
submitted on either issue, the RO should 
then determine whether the VCAA requires 
obtaining a VA compensation examination 
to determine the etiology of the claimed 
disabilities. 

8.  Finally, readjudicate the veteran's 
claims on appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  In this regard, 
the RO should specifically consider 
whether the left knee disability warrants 
separation ratings for loss of motion and 
instability.  See VAOPGCPREC 23-97 (July 
1, 1997; revised July 24, 1997), 
VAOPGCPREC 9-98 (Aug. 14, 1998).  If the 
decision with respect to the claims 
remains adverse to the veteran, he and 
his representative should be furnished a 
Supplemental Statement of the Case and 
afforded a reasonable period of time 
within which to respond thereto.  The 
SSOC must include citation to 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002) and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002) and 
consider all evidence received since the 
July 2002 SOC.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	M. L. Wright
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




